

116 HR 5770 IH: Electric Vehicle Freedom Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5770IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Levin of Michigan (for himself and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a national network of electric vehicle charging stations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Electric Vehicle Freedom Act or the EV Freedom Act. 2.Findings; purpose (a)FindingsCongress finds the following:
 (1)Electric vehicles will play an important role in transitioning to a cleaner transportation system that protects Americans’ health and our planet. According to the United States Department of Energy, electric vehicles produce fewer emissions that contribute to climate change and smog than conventional vehicles.
 (2)Electric vehicles are becoming more popular among American consumers. United States sales of electric vehicles increased 27 percent between 2016 and 2017, and 81 percent between 2017 and 2018.
 (3)Access to electric vehicle charging stations is currently insufficient to meet consumer demand. According to the National Renewable Energy Laboratory, two key areas of needed improvement in actual vehicle charging are speed (reducing battery charging times) and coverage (having adequate and accessible charging stations).
 (4)Demand for publicly accessible electric vehicle chargers is projected to grow. At the end of 2017, there were an estimated 17,000 electric vehicle direct current fast charging stations with 55,000 electric vehicle direct current fast charging plugs available in the United States. Estimates by the National Renewable Energy Laboratory suggest that, by 2050, between 106,000 and 138,000 stations with 343,000 and 447,000 plugs could be needed to meet consumer demand.
 (5)Failure to expand access to publicly accessible electric vehicle chargers will prevent the wider adoption of electric vehicles and, therefore, hinder progress towards a more sustainable transportation system. According to a study produced by the Michigan Energy Office and Michigan State University, limited charging infrastructure for electric vehicles has been one of the main barriers in adopting these vehicles.
 (6)Expediting the wider adoption of electric vehicles will require considerable changes to consumer behavior, which will not be possible without the creation of necessary infrastructure. According to a study produced by the Transportation Research Board and National Research Council, adoption and diffusion of new innovations can be a long-term, complicated process that is especially slow for products that cost tens of thousands of dollars and where consumers have questions about infrastructure availability, resale value, and other variables, and a perception of a lack of public charging infrastructure might hinder [plug-in electric vehicle] deployment. Thus, greatly expanding access to publicly accessible electric vehicle chargers will be essential to changing consumer behavior radically and, accordingly, accelerating the wider adoption of electric vehicles.
 (b)PurposeThe purpose of this Act is to establish a network of electric vehicle charging stations along eligible roads so that the United States may lead the world in protecting the environment while improving consumer experiences. The implementation of this Act will encourage the widespread adoption of light-, medium-, and heavy-duty electric vehicles by—
 (1)eliminating range anxiety; (2)allowing drivers to charge vehicles more quickly; and
 (3)ensuring that vehicle charging is equitably accessible and reasonably priced, enabling long-distance travel along eligible roads.
 (c)DefinitionsIn this Act: (1)Eligible roadThe term eligible road means a road that—
 (A)is part of the National Highway System (as such term is defined in section 101 of title 23, United States Code); and
 (B)is a public road (as such term is defined in section 101 of title 23, United States Code). (2)Publicly available EVSE (A)In generalThe term publicly available EVSE means electric vehicle supply equipment and any associated parking spaces designated by the property owner or lessee to be available to, and accessible by, the public for any period of time, including electric vehicle supply equipment and associated parking spaces located in garages or gated facilities if any member of the public can obtain vehicular access to the facility for free or through payment of a fee.
 (B)ExclusionThe term publicly available EVSE does not include electric vehicle supply equipment and any associated parking spaces in a workplace if the electric vehicle supply equipment and associated parking spaces are clearly marked and operated as available exclusively to employees or contracted drivers.
 (3)Renewable energy sourceThe term renewable energy source means a renewable source of generated energy, including the following: (A)Solar, including electricity.
 (B)Wind. (C)Ocean, including tidal, wave, current, and thermal.
 (D)Geothermal, including electricity and heat pumps. (E)New hydroelectric generation capacity achieved from increased efficiency or additions of new capacity at an existing hydroelectric project after January 1, 1999.
					3.National network of electric vehicle charging stations along eligible roads
 (a)PlanThe Secretary of Transportation, in coordination with the Secretary of Energy, shall devise a plan to create a network of publicly available EVSE along eligible roads.
 (b)SubmissionNot later than 3 years after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Energy shall submit the plan to the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Majority Leader of the Senate, the Minority Leader of the Senate, and the Chairs and Ranking Members of—
 (1)the Committee on Transportation and Infrastructure of the House of Representatives; (2)the Committee on Environment and Public Works of the Senate;
 (3)the Committee on Energy and Commerce of the House of Representatives; (4)the Committee on Energy and Natural Resources of the Senate;
 (5)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives;
 (6)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate;
 (7)the Subcommittee on Energy and Water Development, and Related Agencies of the Committee on Appropriations of the House of Representatives; and
 (8)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate. (c)ConsiderationsThe Secretary of Transportation and the Secretary of Energy shall consider the following in developing the plan:
 (1)The distance between publicly available EVSE locations. (2)Connections to the electric grid, including electric distribution upgrades that account for charging during peaking periods, and plans for the use of renewable energy sources to power charging and energy storage.
 (3)The ability to incorporate technologies not yet invented or technically feasible, or infrastructure that can allow the addition of new capabilities and functionalities as they become available.
 (4)The number of charging stations at each publicly available EVSE location, accounting for dense corridors where multiple stations or a greater number of charging ports at the location are necessary and for rural corridors where special considerations will need to be made for less dense corridors that will still require publicly available EVSE placement.
 (5)The placement of publicly available EVSE within parking facilities and other locations, including recommendations for promoting efficient dwell times based on best practices.
 (6)The availability of onsite amenities for vehicle operators, including restrooms or food facilities. (7)The long-term operation and maintenance of publicly available EVSE, including consideration of the need for expanded capacity resulting from increasing demand into the future, to avoid stranded assets and protect the investment of public funds in that infrastructure.
 (8)A maximum distance for publicly available EVSE placement off of eligible roads. (9)Existing private as well as national, State, local, Tribal, and territorial government electric charging infrastructure incentives and programs, including alternative fueling corridor networks.
 (10)Pricing guidelines that enable operators of publicly available EVSE to allow free charging or impose a fee for charging, promoting a consistent, reliable consumer charging and payment experience.
 (11)Publicly available EVSE placement and construction in communities in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, or youth.
 (d)ConsultationsIn developing the plan, the Secretary of Transportation and the Secretary of Energy shall consult with stakeholders, including the following:
 (1)Federal partners, including the Secretary of the Interior and the Administrator of the Environmental Protection Agency.
 (2)State, local, Tribal, and territorial governments, including State air quality and utility regulators.
 (3)Metropolitan planning organizations. (4)Unionized labor groups.
 (5)Environmental and environmental justice organizations. (6)Automobile and truck manufacturers.
 (7)Electric utilities. (8)Infrastructure providers.
 (9)Technology providers. (10)Software and network services providers.
 (11)Infrastructure construction and component parts suppliers. (12)Multi-State and regional entities.
 (13)Fuel station owners and operators. (14)Fleet owners.
 (15)Fleet managers. 4.Transportation research board report on financing the placement of electric vehicle chargers (a)In generalThe Secretary of Transportation shall commission the Transportation Research Board of the National Academy of Sciences to conduct a study on options for financing the placement of publicly available EVSE along eligible roads that includes consideration of financial instruments and optimization of public-private partnerships.
 (b)DeadlineThe Secretary shall submit to Congress the study commissioned under subsection (a) not later than 2 years after the date of enactment of this Act.
			5.Establishment of network of electric vehicle chargers along eligible roads
 (a)Plan implementationNot later than 5 years after the date of enactment of this Act, using the plan developed pursuant to section 3 and the recommendations in the report described in section 4, the Secretary of Transportation and the Secretary of Energy shall complete the establishment of a national network of publicly available EVSE.
			(b)Grant program
 (1)EstablishmentNot later than 3 years after the date of enactment of this Act, the Secretary of Transportation in coordination with the Secretary of Energy shall establish a competitive grant program to award grants to eligible entities to implement the plan developed in section 3 of this Act.
 (2)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary of Transportation and the Secretary of Energy an application at such time, in such manner, and containing such information as the Secretary of Transportation and the Secretary of Energy shall require.
 (3)PriorityIn selecting grant recipients, the Secretary of Transportation and the Secretary of Energy shall give priority to applications consistent with the plan developed pursuant to section 3 of this Act.
 (4)Use of fundsAn entity receiving a grant under this subsection shall only use the funds in accordance with this paragraph to contract with a private entity for acquisition and installation of publicly available EVSE that is directly related to the charging of light-, medium-, and heavy-duty vehicles.
 (5)Eligible entity definedIn this subsection, the term eligible entity means— (A)a State;
 (B)a unit of local government; (C)a transit agency;
 (D)a port authority; (E)an Indian tribe (as such term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (F)a for-profit business enterprise or non-profit organization; and (G)a group of entities described in subparagraphs (A) through (F).
 (c)RequirementsThe following requirements apply with respect to the construction of new publicily available EVSE along eligible roads:
 (1)Charging infrastructure placementThe distance between publicly available EVSE shall be such that— (A)a driver starting at any point along an eligible road in the continental United States can drive to any other point along an eligible road within the continental United States without running out of charging power; and
 (B)a driver starting at any point along an eligible road within Hawaii, Alaska, or Puerto Rico can drive to any other point along an eligible within that same State or territory without running out of charging power.
					(2)Charging speed
 (A)In generalCharging speed minimum standards shall be set by the Secretary of Transportation and the Secretary of Energy and evaluated every 2 years until the feasible speed of charging standard meets or exceeds the equivalency of average internal combustion vehicle refueling times.
 (B)UpdateThe Secretary of Transportation and the Secretary of Energy may update the minimum standards set under subparagraph (1) after an evaluation described in such subparagraph.
 (3)InteroperabilityFederal funds provided by this Act may not be used to construct any publicly available EVSE that has the ability to serve vehicle produced by only one vehicle manufacturer.
 (4)Payment methodsPayment methods are implemented that ensure secure, convenient, fair, and equal access, including with credit card readers and the display of toll-free calling information for credit card payment or support, as well as the protection of personal privacy and cybersecurity.
 (5)Provision of informationInformation on publicly available EVSE location, station operator contact information, number of simultaneous refueling positions, and real-time availability shall be made publicly available and easily accessible.
 (6)ADAPublicly available EVSE shall be accessible in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
				(7)Buy America and wage requirements
 (A)Buy AmericaThe construction of publicly available EVSE shall prioritize the need for high domestic content by observing the following Buy America provisions:
 (i)None of the funds appropriated or otherwise made available by this Act may be used for a project for the construction, alteration, maintenance, or repair of publicly available EVSE unless all of the iron, steel, and manufactured goods used in the project are produced in the United States.
 (ii)Clause (i) shall not apply in any case or category of cases in which the head of the Federal department or agency involved finds that—
 (I)applying clause (i) would be inconsistent with the public interest; (II)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (III)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of an overall project by more than 25 percent.
 (iii)If the head of a Federal department or agency determines that it is necessary to waive the application of this subparagraph based on a finding under subparagraph (B), the head of the department or agency shall publish in the Federal Register a detailed written justification as to why the provision is being waived.
 (iv)This paragraph shall be applied in a manner consistent with United States obligations under international agreements.
 (B)Wage rate requirementThe Secretary of Transportation and the Secretary of Energy shall require that each recipient of support under this section provide reasonable assurance that all laborers and mechanics employed in the performance of the project for which the assistance is provided, including those employed by contractors or subcontractors, will be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
 6.Authorization of appropriationsThere is authorized to be appropriated— (1)for carrying out section 3, such sums as may be necessary, to be available until expended;
 (2)for carrying out section 4, such sums as may be necessary, to be available until expended; and (3)for carrying out section 5, such sums as may be necessary, to be available until expended.
			